DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
 
Response to Amendment
The Amendment filed on 08/16/2021 through RCE, has been entered. Claims 1-3 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darnell et al (U.S PG Pub 20100258988A1) and Court et al (U.S Patent 6488799 B1).
Regarding claim 1, Darnell, drawn also to the art of processes for forming tubular structures to attenuate impacts with the tubular structures preferably placed with aces of elongation parallel to the direction of impact [0002], discloses a method of forming a structured impact protection material [0015], comprising: arranging a plurality of tubes formed from a thermoplastic elastomer material into a selected shape ([0015]; [0020]), the tubes in a layer with central axes of the plurality of tubes aligned to be parallel to each other ([0070]; [0015]). Darnell further discloses that adjacent first end 

Thus, Darnell discloses the entirety of the instant claim, with the exception of securing the first and second end portions by applying heat to secure via thermal bond, however, this limitation is known in the art, as disclosed by Court. Further, in the event the applicant disagrees with the explanation as pertaining to ‘directly bonding’, Court has disclosed directly bonding adjacent end portions of tubes to each other via thermal bond.
With regards to the step of leaving middle portions unjoined, this is disclosed by Darnell (see above). Darnell in [0081] clearly discloses that the tubes can be joined by the webbing at the ends only, thus the webbing is present only at the ends and not the 
Court, drawn also to the art of elongated tubular member bundles for resistance to compressive deformation and crush damage (Column 1, lines 9-24; Column 2, lines 15-38), discloses applying heat to adjacent end portions of a plurality of tubes and securing adjacent ends to each other via thermal bond (Column 7, lines 17-30; Column 8, lines 18-51; Figure 7). Court discloses that the tubes are in abutting or direct contact with each other and that adjacent ends are fused via heating (thermal bonding) by directly bonding the adjacent tubes to each other (Column 7, lines 17-30; Column 8, lines 18-51; Figure 7). Further, given Court has disclosed the tubes being in abutting contact, this would mean that the middle portions of adjacent tubes are in contact with each other and more specifically in direct contact with each other. Court further discloses that the thermal bonding method of forming structural impact protection material (i.e. core material of elongated tubular thermoplastic members) allows for an easy, economical method for forming a structure (Column 11, lines 16-24). Further, as can be surmised from the description of Court (Column 7, lines 17-30; Column 8, lines 18-51; Figure 7), the tubes are joined along the ends by thermally heating the ends, and thus as such the middle portions of the tubes are left unjoined i.e. not melted and bonded like the ends of the tubes. Thus it is also known from Court to leave middle portions unjoined and only apply heat to the ends to join the ends of the adjacent tubes.

Further, it would have been obvious to an ordinarily skilled artisan to have modified the method of Darnell with the step of directly bonding the adjacent tubes to each other via thermal bond, as disclosed by Court, to arrive at the instant invention, in order to have an easy and economical method forming a structure (Column 11, lines 16-24).

Regarding claim 2, Darnell, drawn also to the art of processes for forming tubular structures to attenuate impacts with the tubular structures preferably placed with aces of elongation parallel to the direction of impact [0002], discloses a method of forming a structured impact protection material [0015], comprising: arranging a plurality of tubes formed from thermoplastic elastomer material into a selected bundle shape ([0015]; [0020]), the tubes in a layer with central axes of the plurality of tubes aligned to be parallel to each other ([0015]; [0070]). Darnell further discloses bonding (via webbing 13) the adjacent tubular members to one another along their lengths [0081]. 
Further, Darnell does disclose directly bonding the tubes to each other, as there is no other component or part in between the first and second end portions or no other part or component that is being bonded to the first and second end portions other than adjacent first and second end portions. The instant claim does not require or recite that 
With regards to the step of leaving middle portions unjoined, this is disclosed by Darnell (see above). Darnell in [0081] clearly discloses that the tubes can be joined by the webbing at the ends only, thus the webbing is present only at the ends and not the middle portions, meaning the middle portions are left unjoined, and only the ends are joined. Darnell also further discloses that each middle portion (i.e. length of tube other than end portions) is capable of collapsing and expanding without restriction (i.e. movably adjacent to on other) [0079], which would mean that the middle portions are left unjoined.
Darnell, however, does not disclose the steps of applying heat to the plurality of tubes so as to thermally bond adjacent tubes directly to one another along their length and cutting the plurality of tubes along a direction not parallel to the central axes of the plurality of tubes to obtain a layer of bonded tubes. These steps are known in the prior art, however, as disclosed by Court.


Further, it would have been obvious to an ordinarily skilled artisan to have modified the method of Darnell with the step of directly bonding the adjacent tubes to each other via thermal bond, as disclosed by Court, to arrive at the instant invention, in order to have an easy and economical method forming a structure (Column 11, lines 16-24).

Regarding claim 3, Darnell has disclosed the webbing connecting the tubes and thus has disclosed the middle portions of the tubes that are adjacent to each other being in contact with each other (figure 1; see claim 1 rejection above). While Darnell has not disclosed explicitly that the middle portions of adjacent tubes directly or in an abutting manner contact each other, this is known from Court (see claim 1 rejection above). Thus at the very least, Darnell and Court in combination have disclosed the limitations of the instant claim.
It would have been obvious to an ordinarily skilled artisan to have modified the middle portions of Darnell, to be in abutting or direct contact with each other, as disclosed by Court, since the courts have held that a finding that one of ordinary skill in the art could have substituted one known element for another and the results of the .

Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Darnell does not disclose that the middle portions are left unjoined, and argues that the webbing being present means the middle portions are joined. This is found unpersuasive because Darnell clearly discloses in [0081] the tubes can be joined by the webbing at the ends only, thus the webbing is present only at the ends and not the middle portions, meaning the middle portions are left unjoined, and only the ends are joined. Darnell also further discloses that each middle portion (i.e. length of tube other than end portions) is capable of collapsing and expanding without restriction (i.e. movably adjacent to on other) [0079], which would mean that the middle portions are left unjoined. Court also discloses this limitation, and it is implicit from the description of Court (Column 7, lines 17-30; Column 8, lines 18-51; Figure 7), the tubes are joined along the ends by thermally heating the ends, and thus as such the middle portions of the tubes are left unjoined i.e. not melted and bonded like the ends of the tubes. Thus, Darnell and Court in combination at least disclose the instant limitations of claims 1 & 2.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431.  The examiner can normally be reached on Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746